Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 02/28/2022. Claims 1 and 11 have been amended. Thus, claims 1-20 are currently pending in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Lys (U.S Publication No. 20110101889 A1).
Regarding claim 1, Lys discloses a pixel-controlled LED light string, comprising: a plurality of LED modules electrically connected to each other (see fig. 2), each LED module comprising:
at least one LED (see fig. 2), and a LED drive apparatus with burning function coupled to the at least one LED and the LED drive apparatus configured to burn an ordinal number according to connection sequence of the LED drive apparatus (see paragraph [0009] and [0046]), and
a controller electrically connected to the LED modules, wherein the controller is configured to define the ordinal number of the LED module as a target number for changing a light mode of the LED module, and the controller sequentially transmits a plurality of light mode data whose number is greater than or equal to the target number to each of the LED modules (see paragraph [0012] and [0026]),
wherein each of the LED drive apparatuses is configured to sequentially receive each of the light mode data and count sequence of the light mode data, if the sequence of the light mode data is equal to the ordinal number of the LED drive apparatus, the LED drive apparatuses are configured to identify the light mode data, and after identifying the light mode data, the LED drive apparatuses are configured to control the corresponding at least one LED (see paragraph [0010], [0026], [0038], and [0066]).
Lys does not explicitly disclose wherein the light mode data do not contain address information of LED modules, wherein each of the light mode data is correspondingly transmitted from a data end of the controller to a data signal end of the LED module through a single wire.
However, Lys further discloses an "addressable" LED-based lighting unit has a unique identifier, or address (e.g., a serial number), allowing commands or data to be sent specifically to it. Therefore, addressable LED-based lighting units in a group of LED-based lighting units can be individually controlled by sending commands to the appropriate address. If the relative positions of the addressable LED-based lighting units are known, coordinated displays can be created. Some general examples of LED-based lighting units similar to those that are described in this application may be found, for example, in U.S. Pat. Nos. 6,016,038 and 6,211,626 (see paragraph [0002]).
One conventional technique for determining the relative positions of addressable LED-based lighting units in a group of addressable LED-based lighting units is by pre-arranging, or positioning, the lighting units in order of their addresses. Referring again to FIG. 1, the address of each of the LED-based lighting units 102a-102d (e.g., 102b) is generally assigned to that lighting unit before it is installed, i.e., grouped with the remaining lighting units (e.g., 102a, 102c, and 102d). The address can be assigned by the manufacturer when the LED-based lighting unit is made. A group of LED-based lighting units (e.g., 102a-102d) is then packaged and sent to a customer with an indication of the order in which the lighting units should be arranged, in the order of their addresses. Alternatively, a manufacturer may package and send to a customer LED-based lighting units lacking addresses, and the customer can then set the address of the unit(s) prior to installation by connecting each unit to a programming device (see paragraph [0005]).
A second conventional scheme for determining the relative positions of the LED-based lighting units 102a-102d involves manually identifying the position of an LED-based lighting unit after the LED-based lighting units have been arranged. Referring again to FIG. 1, the LED-based lighting units 102a-102d are installed without knowledge of the order of the addresses of the lighting units. Then, a command is sent in turn to each of the addresses of the LED-based lighting units 102a-102d. A person watches which one of the LED-based lighting units 102a-102d turns on when a particular address is sent a command, and records the address and the relative position of that LED-based lighting unit. Typically, for large installations involving lots of LED-based lighting units, multiple people are needed to complete the process. One person controls the sending of commands to each of the possible addresses of LED-based lighting units 102a-102d, and a second person is positioned to watch all the LED-based lighting units to determine which unit turns on. In large system implementations of several LED-based lighting units (e.g., disposed on a building or other architectural structure), the second person may be positioned far away from the LED-based lighting units, such as across the street, resulting in an inconvenient and time-consuming process (see paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to one of ordinary skill in the art before the effective date of the invention was made to modify the LED light string as taught by Lys containing address information of LED modules, wherein each of the light mode data is correspondingly transmitted from a data end of the controller to a data signal end of the LED module through a single wire, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 2, Lys discloses the pixel-controlled LED light string in claim 1, wherein each LED module comprises:
a positive power end (see paragraph [0008]: “power line”) and a negative power end (see paragraph [0008]: the “ground line”), and
a data signal end (see paragraph [0008]: “data line”),
wherein the data signal ends of the plurality of LED modules are configured to receive the plurality of light mode data (see fig. 2; paragraph [0054] and [0071]),
wherein the positive power ends of the plurality of LED modules are connected to each other and configured to receive a positive power provided from the controller (see fig. 2; paragraph [0060]),
wherein the negative power ends of the plurality of LED modules are connected to each other and configured to receive a negative power provided from the controller (see fig. 2; paragraph [0063]).
Regarding claim 4, Lys discloses the pixel-controlled LED light string in claim 1, wherein the controller is configured to generate a working voltage and transmit the light mode data to each of the LED modules by changing magnitude of the working voltage (see paragraph [0071]: “voltage on data line,” 206b; paragraph [0059]).
Regarding claim 5, Lys discloses the pixel-controlled LED light string in claim 2, wherein the controller is configured to control a voltage drop of the working voltage, wherein the working voltage is less than a low-level voltage and transmit the light mode data to the LED modules (see paragraph [0071]: “voltage on data line,” 206b; paragraph [0047] and [0054]).
Regarding claim 6, Lys discloses the pixel-controlled LED light string in claim 1, wherein the light mode data is a data number that is equal to the number of the LED modules (see fig. 3; paragraph [0010], [0026], and [0046]).
Regarding claim 7, Lys discloses the pixel-controlled LED light string in claim 1, wherein the light mode data is a data number that is equal to the maximum ordinal number of the LED modules whose light modes need to be changed (see fig. 3; paragraph [0011] and [0026]).
Regarding claim 8, Lys discloses the pixel-controlled LED light string in claim 1, wherein the LED modules whose light modes need to be changed are configured to receive different light mode data, the same light mode data, or a specific light mode data (see fig. 3; paragraph [0026]).
Regarding claim 10, Lys discloses the pixel-controlled LED light string in claim 1, wherein each of the LED drive apparatuses is burned by a contact burning or a non-contact burning (see paragraph [0009], [0046], and [0076]).
Regarding claim 11, Lys discloses a method of operating a pixel-controlled LED light string, the pixel-controlled LED light comprising a plurality of LED modules and a controller (see fig. 2), wherein each LED module comprises at least one LED and a LED drive apparatus with burning function (see fig. 2), and the LED drive apparatus is configured to burn an ordinal number according to connection sequence of the LED drive apparatus (paragraph [0009] and [0046]), the method comprising steps of:
defining, by the controller, the ordinal number of the LED modules as a target number for changing a light mode of the LED module, and sequentially transmitting, by the controller, a plurality of light mode data whose number is greater than or equal to the target number to each of the LED modules (see paragraph [0012] and [0026]),
sequentially receiving, by the LED drive apparatuses, each of the light mode data and counting sequence of the light mode data (see paragraph [0010], [0026], [0038], and [0066]),
identifying, by the LED drive apparatuses, the light mode data if the sequence of the light mode data is equal to the ordinal number of the LED drive apparatus (see paragraph [0010], [0026], [0038], and [0066]), and
controlling, by the LED drive apparatuses, the corresponding at least one LED (see paragraph [0010], [0026], [0038], and [0066]).
Lys does not explicitly disclose wherein the light mode data do not contain address information of LED modules, wherein each of the light mode data is correspondingly transmitted from a data end of the controller to a data signal end of the LED module through a single wire.
However, Lys further discloses an "addressable" LED-based lighting unit has a unique identifier, or address (e.g., a serial number), allowing commands or data to be sent specifically to it. Therefore, addressable LED-based lighting units in a group of LED-based lighting units can be individually controlled by sending commands to the appropriate address. If the relative positions of the addressable LED-based lighting units are known, coordinated displays can be created. Some general examples of LED-based lighting units similar to those that are described in this application may be found, for example, in U.S. Pat. Nos. 6,016,038 and 6,211,626 (see paragraph [0002]).
One conventional technique for determining the relative positions of addressable LED-based lighting units in a group of addressable LED-based lighting units is by pre-arranging, or positioning, the lighting units in order of their addresses. Referring again to FIG. 1, the address of each of the LED-based lighting units 102a-102d (e.g., 102b) is generally assigned to that lighting unit before it is installed, i.e., grouped with the remaining lighting units (e.g., 102a, 102c, and 102d). The address can be assigned by the manufacturer when the LED-based lighting unit is made. A group of LED-based lighting units (e.g., 102a-102d) is then packaged and sent to a customer with an indication of the order in which the lighting units should be arranged, in the order of their addresses. Alternatively, a manufacturer may package and send to a customer LED-based lighting units lacking addresses, and the customer can then set the address of the unit(s) prior to installation by connecting each unit to a programming device (see paragraph [0005]).
A second conventional scheme for determining the relative positions of the LED-based lighting units 102a-102d involves manually identifying the position of an LED-based lighting unit after the LED-based lighting units have been arranged. Referring again to FIG. 1, the LED-based lighting units 102a-102d are installed without knowledge of the order of the addresses of the lighting units. Then, a command is sent in turn to each of the addresses of the LED-based lighting units 102a-102d. A person watches which one of the LED-based lighting units 102a-102d turns on when a particular address is sent a command, and records the address and the relative position of that LED-based lighting unit. Typically, for large installations involving lots of LED-based lighting units, multiple people are needed to complete the process. One person controls the sending of commands to each of the possible addresses of LED-based lighting units 102a-102d, and a second person is positioned to watch all the LED-based lighting units to determine which unit turns on. In large system implementations of several LED-based lighting units (e.g., disposed on a building or other architectural structure), the second person may be positioned far away from the LED-based lighting units, such as across the street, resulting in an inconvenient and time-consuming process (see paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to one of ordinary skill in the art before the effective date of the invention was made to modify the LED light string as taught by Lys containing address information of LED modules, wherein each of the light mode data is correspondingly transmitted from a data end of the controller to a data signal end of the LED module through a single wire, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 12, Lys discloses the method of operating the pixel-controlled LED light string in claim 11, wherein each LED module comprises:
a positive power end (see paragraph [0008]: “power line”) and a negative power end (see paragraph [0008]: the “ground line”), and
a data signal end (see paragraph [0008]: “data line”),
wherein the data signal ends of the plurality of LED modules are configured to receive the plurality of light mode data (see fig. 2; paragraph [0054] and [0071]),
wherein the positive power ends of the plurality of LED modules are connected to each other and configured to receive a positive power provided from the controller (see fig. 2; paragraph [0060]),
wherein the negative power ends of the plurality of LED modules are connected to each other and configured to receive a negative power provided from the controller (see fig. 2; paragraph [0063]).
Regarding claim 14, Lys discloses the method of operating the pixel-controlled LED light string in claim 11, wherein the controller is configured to generate a working voltage and transmit the light mode data to each of the LED modules by changing magnitude of the working voltage (see paragraph [0071]: “voltage on data line,” 206b; see paragraph [0059]).
Regarding claim 15, Lys discloses the method of operating the pixel-controlled LED light string in claim 11, wherein the controller is configured to control a voltage drop of the working voltage, wherein the working voltage is less than a low-level voltage and transmit the light mode data to the LED modules (see paragraph [0059] and [0071]).
Regarding claim 16, Lys discloses the method of operating the pixel-controlled LED light string in claim 11, wherein the light mode data is a data number that is equal to the number of the LED modules (see fig. 3; paragraph [0010], [0026], and [0046]).
Regarding claim 17, Lys discloses the method of operating the pixel-controlled LED light string in claim 11, wherein the light mode data is a data number that is equal to the maximum ordinal number of the LED modules whose light modes need to be changed (see fig. 3; paragraph [0011] and [0026]).
Regarding claim 18, Lys discloses the method of operating the pixel-controlled LED light string in claim 11, wherein the LED modules whose light modes need to be changed are configured to receive different light mode data, the same light mode data, or a specific light mode data (see fig. 3; paragraph [0026]).
Regarding claim 20, Lys discloses the method of operating the pixel-controlled LED light string in claim 11, wherein each of the LED drive apparatuses is burned by a contact burning or a non-contact burning (see paragraph [0009], [0046], and [0076]).
Claims 3 and 13 are rejected under pre-AlA 35 U.S.C. 103{a) as being unpatentable over Lys, in view of Peting et al. (US. Patent No. 8716950 B2).
Regarding claim 3, Lys discloses the pixel-controlled LED light string in claim 1, wherein each LED module comprises:
a positive power (see paragraph [0008]: “power line”) end and a negative power end (see paragraph [0008]: the “ground line”), and
a data signal end (see paragraph [0008]: “data line”),
wherein the data signal ends of the plurality of LED modules are configured to receive the plurality of light mode data (see fig. 2; paragraph [0054] and [0071]),
wherein the positive power end of the first LED module is configured to receive a positive power provided from the controller and the negative power end of the last LED module is configured to receive a negative power provided from the controller (see fig. 2; paragraph [0060] and [0063]).
Lys further discloses in paragraphs 26, 38, and 66 that the LED modules are coupled in series and it is implied that the positive power terminals are connected to the negative power terminals. However, Lys does not explicitly disclose, “connecting the positive power end of the latter to the negative power end of the former.”
However, the analogous art of Peting discloses a daisy chain LED apparatus where the input of one LED module, i.e., the positive end, is connected to the output of the previous LED module, i.e. the negative end of the previous module (see fig. 2 and 5).
It would have been obvious before the effective filing date of the invention was made to modify the LED device of Lys by connecting the LED modules in series, i.e., daisy chained, as taught by Peting. This modification is a well-known alternative to fig. 2 of Lys. This modification of Lys will not change the function of the LED apparatus of Lys and will result in the same outcome.
One of ordinary skill in the art would have been motivated to make this modification in order to create efficient power supply and driving circuitry for LED lighting systems (see col. 1, and background of Peting).
Regarding claim 13, Lys discloses the method of operating the pixel-controlled LED light string in claim 11, wherein each LED module comprises:
a positive power (see paragraph [0008]: “power line”) end and a negative power end (see paragraph [0008]: the “ground line”), and
a data signal end (see paragraph [0008]: “data line”),
wherein the data signal ends of the plurality of LED modules are configured to receive the plurality of light mode data (see fig. 2; paragraph [0054] and [0071]).
wherein the positive power end of the first LED module is configured to receive a positive power provided from the controller and the negative power end of the last LED module is configured to receive a negative power provided from the controller (see fig. 2; paragraph [0060] and [0063]).
Lys further discloses in paragraphs 26, 38, and 66 that the LED modules are coupled in series and it is implied that the positive power terminals are connected to the negative power terminals. However, Lys does not explicitly disclose, “connecting the positive power end of the latter to the negative power end of the former.”
However, the analogous art of Peting discloses a daisy chain LED driving method where the input of one LED module, i.e., the positive end, is connected to the output of the previous LED module, i.e. the negative end of the previous module.
It would have been obvious before the effective filing date of the invention was made to modify the LED driving method of Lys by connecting the LED modules in series, i.e., daisy chained, as taught by Peting. This modification is a well-known alternative to fig. 2 of Lys. This modification of Lys will not change the function of the LED apparatus of Lys and will result in the same outcome.
One of ordinary skill in the art would have been motivated to make this modification in order to create efficient power supply and driving circuitry for LED lighting systems (see col. 1, background of Peting).
Claims 9 and 19 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Lys, in view of Nakamura et al. (U.S Publication No. 20150208485 A1).
Regarding claim 9, Lys discloses the pixel-controlled LED light string in claim 1, but does not disclose, “wherein the light mode data has an end code or has a start code and an end code.”
However, the analogous art of Nakamura discloses a linear LED device wherein the format of the command data can be chosen from a plurality of choices such as, “address mode start command... address mode end command, the address request command, the address request & end command, and the address assignment command”.
It would have been obvious before the effective filing date of the invention wa made to modify the light mode data of Lys by incorporating either an end code or an end code and start code, as taught by Nakamura, depending on the communication method used by lighting system, e.g., DMX, etc.
Therefore, one of ordinary skill in the art would have been motivated to choose the specific type of the data mode in order to meet the design requirements of the lighting system in a flexible circuit design.
Regarding claim 19, Lys discloses the method of operating the pixel-controlled LED light string in claim 11, but does not disclose, “wherein the light mode data has an end code or has a start code and an end code.”
However, the analogous art of Nakamura discloses a linear LED device wherein the format of the command data can be chosen from a plurality of choices such as, “address mode start command... address mode end command, the address request command, the address request & end command, and the address assignment command.”
It would have been obvious before the effective filing date of the invention was made to modify the light mode data of Lys by incorporating either an end code or an end code and start code, as taught by Nakamura, depending on the communication method used by lighting system, e.g., DMX, etc.
Therefore, one of ordinary skill in the art would have been motivated to choose the specific type of the data mode in order to meet the design requirements of the lighting system in a flexible circuit design.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        07/02/2022